Opinion by
Johnson, J.
At the trial it was stipulated that the issues and facts herein are similar to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as manifested, not found, were nothin fact received by the importer. In accordance with stipulation and following the decision cited it was held that the merchandise, insofar as it involves the quantities reported by the inspector as “manifested, not found,” is subject to an allowance in duties. The protest was sustained to this extent.